UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1878


In re: TERRELL ROSHAD JOYNER,

                    Petitioner.



            On Petition for Extraordinary Writ. (2:17-cv-00666-MSD-LRL)


Submitted: October 18, 2018                                   Decided: October 22, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Terrell Roshad Joyner, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrell Roshad Joyner petitions for a writ of error coram nobis seeking an order

vacating a Virginia conviction. We conclude that Joyner is not entitled to coram nobis.

       To obtain coram nobis relief, the petitioner must show that a more usual remedy is

unavailable; there is a “valid basis” for not having challenged his conviction earlier; “the

consequences flowing to the petitioner from his convictions [are] sufficiently adverse to

satisfy Article III’s case or controversy requirement;” and “the error . . . must be of the

most fundamental character.” Bereano v. United States, 706 F.3d 568, 576 (4th Cir.

2013) (internal quotation marks omitted). Upon review, we find that Joyner has not

shown a valid basis for not raising his claims earlier and that he has failed to demonstrate

that he has a clear right to the relief sought. Therefore, the relief sought by Joyner is not

available by way of coram nobis. Accordingly, although we grant leave to proceed in

forma pauperis and his motion and supplemental motion to expand the record, we deny

Joyner’s petition and his motion to remand. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2